t c summary opinion united_states tax_court gregory r hielsberg petitioner v commissioner of internal revenue respondent docket no 13729-10s filed date gregory r hielsberg pro_se vivian n rodriguez for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to continued is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty the issues for decision are whether petitioner is entitled to various deductions claimed on a schedule a itemized_deductions and whether petitioner is liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida from april through date petitioner was employed as an outside salesperson for vistar maintenance corp vistar the dollar_figure of compensation that he received from vistar during which consisted of a base salary plus commissions is reported on a form_w-2 wage and tax statement petitioner described his position with vistar as an 8-to-5 job and without continued the tax_court rules_of_practice and procedure providing much detail explained that his responsibilities were much like those of any other outside salesperson in date petitioner acquired his mortgage broker’s license from the state of florida from january through date petitioner considered himself an independent_contractor mortgage loan officer for analyst consultants mortgage acm petitioner received no compensation from acm during his association with that company for the most part he described his activities in connection with acm as training other than an email from a former officer of acm indicating that acm did not reimburse its independent consultants for business-related expenses no documentation showing petitioner’s relationship with acm or further describing his responsibilities with that company has been provided petitioner was also employed by danka office imaging co and oce imagistics inc during but the record contains no detail with respect to these employers petitioner’s timely filed federal_income_tax return return was prepared by a paid income_tax_return_preparer according to petitioner he provided the return preparer with a spreadsheet showing the amounts for the income and deductions reported on the return the adjusted_gross_income shown on the return is dollar_figure the taxable_income and income_tax_liability shown on that return are computed with reference to petitioner’s election to claim itemized_deductions in lieu of a standard_deduction see sec_63 the following expenses are shown as miscellaneous_itemized_deductions on the schedule a included with the return expense unreimbursed employee business_expenses tax preparation fees other expenses amount dollar_figure big_number the details of the unreimbursed employee business_expenses deduction are shown on a form 2106-ez unreimbursed employee business_expenses as follows expense vehicle expenses parking fees tolls and transportation travel_expenses unidentified business_expenses phone expenses printing expenses office and postage expenses amount dollar_figure big_number big_number big_number big_number the deduction for other expenses includes expense amount investment advisory fees and subscriptions certain legal and accounting fees depreciation on home computer and office equipment dollar_figure according to petitioner expenses included in the unreimbursed employee_business_expense deduction and deduction for other expenses relate to his employment with vistar and his association with acm as an independent_contractor the record allows for no allocation of claimed expenses between these companies all of the above-listed deductions are disallowed in the notice and all are here in dispute according to the notice petitioner did not establish that the business_expense shown on his tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to his business respondent also imposed a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax 2otherwise deductible expenses attributable to petitioner’s association with acm should have been claimed on a schedule c profit or loss from business rather than the schedule a because this technical distinction makes no difference in this case we take the parties’ lead and ignore it discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in 3petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not substantiating the amount of the expense is of the taxpayer’s own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs sec_274 imposes strict substantiation requirements for travel entertainment gift and listed_property including passenger automobiles expenses 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 the taxpayer generally must substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date i disputed deductions a unreimbursed employee_business_expense sec_1 vehicle expenses petitioner claims a dollar_figure deduction for vehicle expenses the deduction was disallowed for lack of substantiation according to petitioner the disallowed deduction is attributable to mileage incurred on behalf of acm and vistar as recorded in his mileage log petitioner’s mileage log however is deficient in several respects first it is inconsistent with the mileage claimed on his return second it fails to distinguish between miles driven on behalf of acm and vistar third the log shows no specific appointments or the business_purpose of any appointment instead only city pairs are shown and only beginning and ending mileage is recorded petitioner’s mileage log is not an adequate record within the meaning of sec_274 and the regulations thereunder and he failed to provide other corroborative evidence sufficient to satisfy the requirements of that section and its corresponding regulations consequently we sustain respondent’s disallowance of the deduction for vehicle expenses parking fees tolls and transportation according to petitioner he paid dollar_figure for parking fees tolls and transportation in driving on behalf of acm and vistar as stated above expenses related to passenger automobiles including expenses for parking fees and tolls are subject_to the stringent substantiation requirements of sec_274 the tolls were paid through the use of a sunpass petitioner’s credit card statements show routine replenishment of his sunpass account but he has failed to show that any of the charges actually relate to business trips no charges for tolls are shown on petitioner’s mileage log petitioner also introduced into evidence invoices from auto mechanics showing payments made for automobile maintenance assuming that the charges on the auto mechanic invoices somehow relate to petitioner’s use of his automobile and are included in his otherwise unexplained deduction for transportation_expenses he failed to establish that the charges were anything other than personal expenses see sec_262 petitioner is not entitled to a deduction for parking fees tolls and transportation_expenses travel_expenses petitioner claims a dollar_figure deduction for travel_expenses the deduction was disallowed for lack of substantiation as stated above expenses related to travel including lodging meals and car rental are subject_to the stringent substantiation requirements of sec_274 according to petitioner the travel_expenses relate to business trips on behalf of acm the record includes numerous copies of credit card receipts showing expenses petitioner incurred for meals at various restaurants many of the receipts are dated after his association with acm was terminated and none show the business_purpose or client or potential client he claims to have been entertaining other than his generalized testimony that all of the trips were related to acm petitioner failed to offer sufficient specific testimony to allow deductions for whatever expenses were incurred accordingly we sustain respondent’s disallowance of expenses that relate to petitioner’s travel_expenses unidentified business_expenses petitioner claims a dollar_figure deduction for unidentified business_expenses the deduction was disallowed for lack of substantiation at trial petitioner failed to present any evidence to explain much less substantiate the amount so deducted petitioner is not entitled to a deduction for unidentified business_expenses phone expenses petitioner claims a dollar_figure deduction for a cellular phone plan the deduction was disallowed for lack of substantiation a cell phone is listed_property and subject_to the strict substantiation requirements of sec_274 sec_280f the deduction includes the total cost of petitioner’s plan no allocation between business and personal_use has been provided a taxpayer must establish the amount of business use and the amount of total use for the property to substantiate the amount of expenses for listed_property which petitioner has failed to do sec_1_274-5t temporary income_tax regs supra petitioner’s deduction for cell phone expenses is disallowed printing expenses petitioner claims a dollar_figure deduction for printing expenses the deduction was disallowed for lack of substantiation according to petitioner the printing expenses were incurred on behalf of acm and relate to the cost of letterheads envelopes business cards invoices and promotional pens petitioner did not provide any receipts or other documents to substantiate these expenses although it is more_likely_than_not that petitioner incurred some expenses for printing because he did not present sufficient evidence to allow the expenses to be estimated see vanicek v commissioner t c pincite he is not entitled to deduct any amount attributable to the cost of printing 4effective for taxable years beginning after date cellular telephones are no longer listed_property see small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite office and postage expenses petitioner claims a dollar_figure deduction for office and postage expenses the deduction was disallowed for lack of substantiation according to petitioner the office and postage expenses were incurred on behalf of acm in support of his claimed deduction petitioner provided receipts from mail boxes etc and the u s postal service showing payments of dollar_figure for postage however petitioner failed to provide any additional testimony or evidence explaining the payments accordingly we conclude that without more petitioner’s evidence fails to provide a sufficient evidentiary basis to allow us to estimate any such expenses see id consequently we sustain respondent’s denial of petitioner’s deduction for office and postage expenses b tax preparation fees sec_212 allows a deduction for costs incurred in the preparation of a tax_return hughes v commissioner tcmemo_2008_249 petitioner claimed a dollar_figure deduction for tax_return preparation fees like many of the other deductions here in dispute petitioner was unable to substantiate payment of this expense nevertheless we accept his testimony and find that in he paid a return preparer dollar_figure to prepare his federal_income_tax return our finding on this item however will have no consequence because after taking into account the disallowances of all of the other miscellaneous_itemized_deductions here in dispute the amount allowed for return preparation fees will not exceed of petitioner’s adjusted_gross_income see sec_67 c other expense sec_1 investment advisory fees and subscriptions petitioner claims a dollar_figure deduction for investment advisory fees and subscriptions the deduction was disallowed for lack of substantiation according to petitioner this expense was incurred on behalf of acm petitioner did not present any records to substantiate the deduction and there is no evidence in the record that would allow us to estimate the amount of the deductible expense see vanicek v commissioner t c pincite consequently respondent’s determination with respect to the investment advisory fees and subscriptions expense is sustained certain legal and accounting fees petitioner claims a dollar_figure deduction for certain legal and accounting fees the deduction was disallowed for lack of substantiation at trial petitioner failed to present any evidence to explain much less substantiate the amount so deducted petitioner is not entitled to a deduction for certain legal and accounting fees depreciation on home computer and office equipment sec_167 allows a depreciation deduction for property used in a trade_or_business or held_for_the_production_of_income sec_167 petitioner claims a dollar_figure deduction for depreciation on items in his home_office the deduction was disallowed for lack of substantiation according to petitioner this expense was incurred primarily on behalf of acm but it appears that a portion of the depreciation deduction relates to vistar even though vistar provided him with an office petitioner did not substantiate the bases of the items in his home_office nor could he remember how the depreciation deduction was calculated consequently respondent’s determination with respect to the depreciation deduction for computer and office equipment is sustained ii accuracy-related_penalty sec_6662 imposes a penalty of of the portion of the underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or 5in this case the deficiency the underpayment and the understatement of income_tax are all computed in the same manner see sec_6211 sec_6662 sec_6664 to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see higbee v commissioner t c pincite see also rule a welch v helvering u s pincite petitioner claimed deductions on his return for expenses that he is unable to substantiate furthermore the underpayment_of_tax required to be shown on that return is a substantial_understatement_of_income_tax because the understatement exceeds dollar_figure see sec_6662 d sec_1_6662-3 income_tax regs respondent’s burden of production under sec_7491 has been satisfied sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs under certain circumstances a taxpayer’s reliance upon professional advice may establish the taxpayer’s reasonable_cause and good_faith with respect to an underpayment_of_tax if the taxpayer establishes that the professional was provided with complete and accurate information an incorrect return was a result of the preparer’s mistakes and the taxpayer demonstrates good-faith reliance on a competent professional see 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir see also 115_tc_43 aff’d 299_f3d_221 3d cir although petitioner’s return was prepared by a paid income_tax_return_preparer petitioner has failed to establish that he provided his return preparer with complete and accurate information according to petitioner the return preparer did little more than transfer information to the return from a spreadsheet petitioner had prepared accordingly petitioner failed to establish that he acted in good_faith with respect to any portion of the underpayment_of_tax and that any portion of the underpayment is due to reasonable_cause petitioner is liable for the sec_6662 accuracy-related_penalty and respondent’s imposition of that penalty is sustained to reflect the foregoing decision will be entered for respondent
